NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50440

                Plaintiff-Appellee,             D.C. No. 3:10-cr-01582-LAB

 v.
                                                MEMORANDUM*
MARTIN SANDOVAL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Martin Sandoval appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      As an initial matter, Sandoval’s release from custody did not render this



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal moot because he is currently serving a five-year term of supervised release.

See United States v. D.M., 869 F.3d 1133, 1137-38 (9th Cir. 2017).

      Sandoval contends that the district court was required to conduct a hearing

prior to ruling on the motion and that it erred by failing to do so. “A district court

has broad discretion in how to adjudicate § 3582(c)(2) proceedings, including

whether to hold a hearing.” United States v. Mercado-Moreno, 869 F.3d 942, 955

(9th Cir. 2017). The district court did not abuse its discretion here because,

contrary to Sandoval’s contention, its decision was based entirely on findings

rendered during Sandoval’s original sentencing hearing and the evidence in the

record at that time. See id. (“When the district court does not consider any

evidence outside of the record at sentencing, an evidentiary hearing will not always

be necessary.”).

      The district court appropriately considered the 18 U.S.C. § 3553(a) factors,

and Sandoval has failed to demonstrate that the district court applied the wrong law

or relied on clearly erroneous findings of fact. See United States v. Dunn, 728 F.3d
1151, 1159 (9th Cir. 2013).

      AFFIRMED.




                                           2                                     16-50440